DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakitani et al. (US 2014/0016977).

Regarding claim 4, Kakitani et al. discloses a toner collection device (see Fig. 2) comprising: a toner collection container (element 11, Fig. 2) having a toner collection port (element 12, Fig. 3) formed therein through which waste toner on a toner carrying member (element 21, Fig. 2) is fed in, the toner collection container being able to store therein the waste toner fed in through the toner collection port; a toner conveying passage  (element 22, Fig. 6) which includes a first inclined portion (element 23, Fig. 6) that is provided right under the toner collection port and that is inclined downward leftward in a left-right direction perpendicular to an up-down direction (see Fig. 6) and a second inclined portion (element 22c, Fig. 6) that is connected to a bottom end part of the first inclined portion and that is inclined downward frontward in a front-rear direction perpendicular to the up-down and left-right directions such that an end part of the second inclined portion on a left side thereof makes contact with an inner wall face of the toner collection container on a left side thereof (see Fig. 6), the toner conveying passage conveying the waste toner fed in through the toner collection port toward a bottom portion of the toner collection container along the first and second inclined portions (see Fig. 6); a side wall which rises from an end part of the second inclined portion on a right side thereof; a recessed sensing portion (element 20, Fig. 7) which has an opening between a top end part of the side wall and the inner wall face of the toner collection container, the recessed sensing portion communicating with the second inclined portion on a rear side thereof; and a detection sensor (element 17, Fig. 5) which senses presence or absence of the waste toner at a predetermined position in the recessed sensing portion in the up-down direction (see Fig. 6).
Regarding claim 5, Kakitani et al. discloses a toner collection device, wherein the side wall has a third inclined portion (element 22a, Fig. 6) which is inclined downward from the top end of the side wall leftward.
Regarding claim 6, Kakitani et al. discloses a toner collection device, wherein the detection sensor is an optical sensor that includes a light emitting portion (element 17a, Fig. 5) and a light receiving portion (element 17b, Fig. 5) that are located on one side and on another side respectively across the recessed sensing portion in the left-right direction and that senses the presence or absence of the waste toner between the light emitting portion and the light receiving portion based on a light reception condition in the light receiving portion (see par. [0041]).
Regarding claim 7, Kakitani et al. discloses a toner collection device, wherein inclination angles of the first and second inclined portions are set to be larger than an angle of repose of the waste toner (see par. [0049]).
Regarding claim 8, Kakitani et al. discloses an image forming apparatus (element 60, Fig. 1) comprising: an image forming portion (element 51, Fig. 1) which includes a toner carrying member (element 611, Fig. 1) and which forms an image on a recording medium (element S, Fig. 1); a waste toner conveying portion which conveys waste toner on the toner carrying member to a toner collection port; and the toner collection device which collects the waste toner conveyed by the toner conveying portion (see Fig. 2).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Serizawa et al. (US 6,782,235) discloses a developer collection vessel. Ishii (US 7,899,345) discloses a waste toner collecting device that stores a waste toner unnecessary in image formation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/17/2022